 

 

Case 20-10343-LSS Doc 57 Filed 07/23/21 Page 1 of 2

.- FILED

RE= RSA Chapter I[ Cae Neo 2° -10747 ogni JUL23 AM 9 23
F

Reyuet For aarictauce " Fellew-up te qaction From Sane 22 wcticy cours
AISTRICT OF DELAWAT:

Dear (omoyatee Judge Silverstein :

ca aw dv dbwt Survives arhe F sed Inu cldiy, pror fa [as year '¢ deadline. L dim requesting

fet pirate: Compt I «5 he Pickle) Jaw Firm to rend me the Fraweriphs
oF He Tart Claimant Committees Tune 1% aud Tul g meeting S which he wrote me pre-
h him om

virmshy Fay rhg Ewas on the “subserighn lice Fo vectve, EL followed vp wit

Tune 2? abut the Tune [0 meeting bout to no aves).

TCL.
Pleare note E dlre seat yet yourself te two Guestions ow“ June a? requesting D the iP *
ddvexr LD cay subwik goto Te, and D soure Pam of itty 4 vn Dead who ave PPP P aD

(“A victims. C Omni Ageat Suton har a (is? F Al sys in He Cue, ay Hy Tec Joes feo. ?

Could you please reson) +e my guevies ©

Thang ym Foy \yauy dggistance,

 
 

Case 20-10343-LSS Doc5721 Filed 07/23/21 Page 2 of 2

 

 

SAN ANTONIO TX 780
BIO GRANDE DISTRICT

iS SUL 202i PRZ OL

FAVM-\
ge. + a . . oa
33° ry

H opovatde Judge [ davis Silverstein

SAY N_ Market St.
E th Floor Courtroom 2X

Wilmingin OF [4 70]

a ee

 

FOREVER / USA

S

455 eV ffeg de) ja abdig fy gj ebe Hl pisfig in ja phisspeysjs psi litifjiyyi NUN
